[Cite as State v. Watson, 2020-Ohio-4705.]




                            IN THE COURT OF APPEALS OF OHIO
                                SIXTH APPELLATE DISTRICT
                                     LUCAS COUNTY


State of Ohio                                    Court of Appeals Nos. L-19-1126
                                                                       L-19-1127
        Appellee
                                                 Trial Court Nos. CR0201702617
v.                                                                CR0201802829

James Michael Watson                             DECISION AND JUDGMENT

        Appellant                                Decided: September 30, 2020

                                             *****

        Julia R. Bates, Lucas County Prosecuting Attorney, and
        Alyssa Breyman, Assistant Prosecuting Attorney, for appellee.

        Autumn D. Adams, for appellant.

                                             *****

        OSOWIK, J.

        {¶ 1} In this consolidated appeal, appellant, James Watson, appeals the May 17,

2019 judgments of the Lucas County Court of Common Pleas sentencing him to eight

years and nine months in prison.
       {¶ 2} On October 11, 2017, in Lucas County Court of Common Pleas case No.

CR0201702617, appellant entered guilty pleas to three counts of theft, in violation of

R.C. 2913.02(A)(1) and (B)(2). He was subsequently sentenced to four years of

community control, six months in the Correctional Treatment Facility and ordered to

successfully complete the program and aftercare, with 11 months of incarceration at the

Ohio Department of Corrections and Rehabilitation held in reserve, for a total reserve

term of 33 months.

       {¶ 3} On October 5, 2018, while still under the community control sanction,

appellant was indicted in Lucas County Court of Common Pleas case No.

CR0201802829 for aggravated robbery, in violation of R.C. 2911.01(A)(1) and (C), a

felony of the first degree, with a specification pursuant to R.C. 2941.145(A), (B), (C) and

(F) and abduction, in violation of R.C. 2905.02(A)(2) and (C), with a specification

pursuant to R.C. 2941.145(A), (B), (C) and (F), a felony of the third degree.

       {¶ 4} On April 18, 2019, appellant pled guilty pursuant to North Carolina v.

Alford, 400 U.S. 25, 91 S. Ct. 160, 27 L. Ed. 2d 162, to an amended charge of robbery, in

violation of R.C. 2911.02(A)(1) and (B), a felony of the second degree.

       {¶ 5} On May 16, 2019, appellant admitted to the community control violation.

Appellant was then sentenced to 11 months incarceration at the Ohio Department of

Corrections and Rehabilitation on each count, to be served consecutively.




2.
       {¶ 6} In case No. CR0201802829, appellant was sentenced to six years of

incarceration. This sentence was also to be served consecutively to the 33 months in case

No. CR02017026176 for a total aggregate term of incarceration of 105 months.

       {¶ 7} Appellant presents two assignments of error:

              1. Appellant’s sentence should be vacated due to the Trial Court’s

       failure to comply with the directives of R.C. 2929.11 and 2929.12.

              2. The Trial Court erred in ordering consecutive sentences

       because the record does not support a finding required under R.C.

       2929.14(C)(4)(b).

       {¶ 8} We will address the second assignment first. Appellant correctly notes that,

as an appellate court, we review sentencing challenges under R.C. 2953.08(G)(2).

Pursuant to that statute, an appellate court may increase, reduce, modify, or vacate and

remand a disputed sentence if it clearly and convincingly finds either of the following:

              (a) That the record does not support the sentencing court’s findings

       under division (B) or (D) of section 2929.13, division (B)(2)(e) or (C)(4) of

       section 2929.14, or division (I) of section 2929.20 of the Revised Code,

       whichever, if any, is relevant;

              (b) That the sentence is otherwise contrary to law.

       {¶ 9} Appellant does not dispute that any of the sentences imposed in either case

were not within the statutory range pursuant to R.C. 2929.14(A)(2)(b). He also does not

argue that either of the individual sentences imposed in each count in each case are not




3.
commensurate with the principles and purposes of felony sentencing under R.C. 2929.11

or 2929.12.

       {¶ 10} Instead, appellant challenges the aggregate overall length of his sentence

because of the consecutive nature of their imposition. Appellant does not argue that the

trial court failed to make the appropriate findings required for imposition of consecutive

sentences.

       {¶ 11} R.C. 2929.14(C)(4) mandates that before a trial court can impose multiple

prison terms in a consecutive manner, the court must find that the consecutive sentence is

necessary to protect the public from future crime or to punish the offender and that

consecutive sentences are not disproportionate to the seriousness of the offender’s

conduct and to the danger the offender poses to the public, and if the court also finds any

of the following:

              (a) The offender committed one or more of the multiple offenses

       while the offender was awaiting trial or sentencing, was under a sanction

       imposed pursuant to section 2929.16, 2929.17, or 2929.18 of the Revised

       Code, or was under post-release control for a prior offense.

              (b) At least two of the multiple offenses were committed as part of

       one or more courses of conduct, and the harm caused by two or more of

       the multiple offenses so committed was so great or unusual that no single

       prison term for any of the offenses committed as part of any of the courses

       of conduct adequately reflects the seriousness of the offender’s conduct.




4.
              (c) The offender’s history of criminal conduct demonstrates that

       consecutive sentences are necessary to protect the public from future crime

       by the offender.

       {¶ 12} At sentencing, the court made the following statement:

       The Court has considered the record, oral statements, letters that I’ve

       received, victim impact statement, PSI prepared, as well as the principles

       and purposes of sentencing under Revised Code 2929.11, and has balanced

       the seriousness and recidivism factors under Revised Code 2929.12”

       {¶ 13} The sentencing entry for case No. CR0201802829 also contains the

following language:

       Being necessary to fulfill the purposes of R.C. 2929.11 and 2929.14(C)(4),

       consecutive sentences are necessary to protect the public from future crime

       or to punish the offender and are not disproportionate to the seriousness of

       the offender’s conduct and to the danger the offender poses to the public.

       The court further finds the defendant was on community control, and the

       harm caused was great or unusual such that no single prison term is

       adequate, therefore the sentence is ordered to be served consecutive to the

       sentence in CR17-2617.

       {¶ 14} We have held that the trial court is not required to cite any magic or

talismanic words when imposing consecutive sentences provided it is clear from the

record that the trial court engaged in the appropriate analysis. State v. Gessel, 6th Dist.




5.
Williams No. WM-19-004, 2020-Ohio-403. The record must contain evidence to support

the trial court’s findings. State v. McKinney, 6th Dist. No. L-19-1033, 2020-Ohio-3547.

       {¶ 15} Here, the trial court referenced appellant’s criminal conduct, whose history

also demonstrates a repeated failure to abide by court-ordered sanctions aimed at his

rehabilitation. Therefore, the trial court engaged in an analysis of appellant’s criminal

conduct and the record supports the trial court’s conclusion that consecutive sentences are

necessary to protect the public from future crime by the appellant.

       {¶ 16} The trial court must make the necessary statutory findings at the sentencing

hearing and in the sentencing entry. State v. Magee, 6th Dist. Sandusky No. S-18-029,

2019-Ohio-1921, ¶ 27. The record and the sentencing entry establish that the trial court

made all the necessary findings required to impose consecutive sentences. We cannot

find by clear and convincing evidence that the record does not support the trial court’s

findings relative to its imposition of consecutive sentences.

       {¶ 17} We will note that appellant has not specifically challenged the imposition

of consecutive sentences in case No. CR0201702617. Nevertheless, while the record

supports the imposition of consecutive sentences, the judgment entry does not contain the

necessary findings. For that reason, we will remand this case to the trial court to issue a

nunc pro tunc entry that will include the findings that support the imposition of

consecutive sentences in that case.




6.
       {¶ 18} The appellant’s second assignment of error is found not well-taken and

denied but we will remand to the trial court to issue a nunc pro tunc entry in case No.

CR0201702617.

       {¶ 19} Appellant’s first assignment of error contends that the trial court failed to

comply with the directives of R.C. 2929.11 and 2929.12. Without addressing any of the

specific sentences, appellant generally contends that the trial court did not properly

consider all of the mitigating factors encompassed in R.C. 2929.12 and that he needed

more time to be rehabilitated in a lesser restrictive environment.

       {¶ 20} However, we have held that R.C. 2929.11 and 2929.12 are not applicable to

a review of consecutive sentences. State v. Taylor, 6th Wood No. WD-19-009, 2020-

Ohio-404, ¶ 12, citing State v. Gwynne, 158 Ohio St. 3d 279, 2019-Ohio-4761, 141
N.E.3d 169, ¶ 16-18.

       {¶ 21} Therefore, we find no merit in appellant’s first assignment.

                                        Conclusion

       {¶ 22} We find both of appellant’s assignments of error not well-taken and denied.

       {¶ 23} Based on the foregoing, the judgments of the Lucas County Court of

Common Pleas are affirmed but this case is remanded to the trial court to issue a nunc pro

tunc entry in case No. CR0201702617. Appellant is ordered to pay the costs of this appeal

pursuant to App.R. 24.

                                                                        Judgments affirmed.




7.
                                                                      State v. Watson
                                                                      C.A. No. L-19-1126
                                                                                L-19-1127




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Mark L. Pietrykowski, J.                       _______________________________
                                                           JUDGE
Thomas J. Osowik, J.
                                               _______________________________
Christine E. Mayle, J.                                     JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE


           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




8.
9.